Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on December 7, 2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated September 10, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on December 7, 2021 has been entered.  Claims 3, 10, and 17 were cancelled by applicant.  Claims 1, 2, 4-9, 11-16, and 18-20 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.	Claims 1, 8, and 15 are objected to because of the following informalities:
Claim 1 recites the limitation, “wherein the digital resource account comprise one or more payment channels.” However, it appears that the applicant intended to state, “wherein the digital resource account comprises 
Claim 1 recites the limitation, “present to an entity user the tagged digital resource accounts identifying digital resource exchange networks that the digital resource account is being utilized and allow the entity user to deny transactions associated with the digital resource exchange network or the digital resource account.” However, it utilizes, 
Claim 1 recites the limitation, “wherein the digital resource account comprise one or more payment channels such that upon performing processing on the digital resource exchange, via the entity controlled presence using the digital resource account, identifies a processing procedure for each of the digital resource accounts on the digital resource exchange.” This claim should be modified to correct a grammatical mistake. For example, the claim could be modified to state, “wherein the digital resource account comprise one or more payment channels such that upon performing processing on the digital resource exchange, via the entity controlled presence using the digital resource account, the processing device identifies a processing procedure for each of the digital resource accounts on the digital resource exchange.” A similar issue is presented in claims 8 and 15.
	Appropriate clarification or correction is requested.
	

Claim Rejections - 35 USC §112(b)
4.	The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
5.	Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	
	Claim 1 recites the limitation, “present to an entity user the tagged digital resource accounts identifying digital resource exchange networks that the digital resource account is being utilized and allow the entity user to deny transactions associated with the digital resource exchange network or the digital resource account.” It is unclear, in light of the specification, whether the term “digital resource exchange network” refers to the “digital resource exchange,” or a separate entity within the system. The term “digital resource exchange network” is recited several times in the specification (See Paragraphs 38, 39, and 58). However, the specification does not explicitly draw a distinction between the “digital resource exchange network” and the “digital resource exchange.” For the purpose of examination, it is assumed that these terms are synonymous. However, appropriate clarification is required.
	Since claims 8 and 15 have the substantially same issue as claim 1, claims 8 and 15 are rejected for the grounds and rationale used to reject claim 1. Since claims 2, 4-7, 9, 11-14, 16, and 18-20 include the respective limitations of claims 1, 8, and 15, these claims are rejected for the grounds and rationale used to reject claims 1, 8, and 15. Appropriate correction or clarification of these claims is required.  No new matter may be added.

Claim 7 recites the limitation, “wherein reversing the funding from the entity controlled presence on the digital resource exchange comprises confirming the digital resource exchange uses a matching digital resource account to extract funds and to fund the digital resource exchange or confirming that there is no match between the payment mechanism used to extract funds and to fund the digital resource entity.” However, it is unclear what the term “payment mechanism” refers to in this context. It appears that the terms “payment mechanism” and “payment channel” refer to the same concept (i.e. different methods of transferring funds such as a wire transfer, ACH, debit, etc.) However, it is unclear if the applicant intended for the term “payment mechanism” to refer to something different. For example, this could also refer to a specific funding source (e.g. a specific credit/debit card used by the account). 
Since claims 14 and 20 have the same issue as claim 7, claims 14 and 20 are rejected for the grounds and rationale used to reject claim 7. Appropriate correction or clarification of these claims is required.  No new matter may be added.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
8.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 15, 16, and 18-20), a machine (claims 1, 2, and 4-7) and a manufacture (claims 8, 9, and 11-14); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
9.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
identify a digital resource exchange; 
set up an entity controlled presence on the digital resource exchange, wherein the entity controlled presence includes a digital resource account, wherein the digital resource account comprise one or more payment channels such that upon performing processing on the digital resource exchange, via the entity controlled presence using the digital resource account, identifies a processing procedure for each of the digital resource accounts on the digital resource exchange; 
fund the entity controlled presence on the digital resource exchange with resources from an account associated with the entity, wherein the funding occurs for each of the payment channels; 
reverse the funding from the entity controlled presence on the digital resource exchange to the account associated with the entity for each of the payment channels; and
tag the extracted information as being associated with the digital resourceAppl. No.: 16/549,504Amdt. Dated: December 7, 2021Reply to Office Action of September 10, 2021 Page 3 of 13exchange including tagging the digital resource account associated with the digital resource exchange; and
allow the entity user to deny transactions associated with the digital resource exchange network or the digital resource account.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, facilitating transactions and managing/monitoring an account). 

Step 2A, Prong 2
10	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a memory device with computer-readable code stored thereon, a communication device, and a processing device coupled to the memory device and the communication device). In particular, the recited features of the abstract idea are merely being applied on a computer or 

Claim 1 also recites the following limitation: 
extract, via entity based backend processor, information about the digital resource exchange based on the funding and reversing performed, wherein the information about the digital resource exchange further comprises an identification of an appearance of the funding and the reversing on the digital resource exchange for each transaction, which includes the funding and the reversing on the digital resource exchange, via each of the payment channels. 
This limitation merely states that the system gathers information associated with the digital resource exchange based on the funding and reversing processes performed. This limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). 

Claim 1 also recites the following limitation: 
present to an entity user the tagged digital resource accounts identifying digital resource exchange networks that the digital resource account is being utilized.
	This limitation merely states that the system displays information to the user. This limitation amounts to no more than merely displaying/outputting data, which is a form of insignificant extra-OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
11.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a memory device with computer-readable code stored thereon, a communication device, and a processing device coupled to the memory device and the communication device) do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 35-42). 

	Additionally, the following limitations identified above as insignificant extra-solution activity (mere data gathering) have been re-evaluated in Step 2B:
extract, via entity based backend processor, information about the digital resource exchange based on the funding and reversing performed, wherein the information about the digital resource exchange further comprises an identification of an 
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

	Additionally, the following limitations identified above as insignificant extra-solution activity (mere data outputting) have been re-evaluated in Step 2B:
present to an entity user the tagged digital resource accounts identifying digital resource exchange networks that the digital resource account is being utilized. 
	In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
12.	Independent claims 8 and 15 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 8 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 8 and 1 is that claim 8 is drafted as a computer program product rather than as a system. Similarly as described above regarding claim 1, claim 8 recites generic computer components (e.g. a computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 8, claim 8 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 15 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 15 and 1 is that claim 15 is drafted as a computer-implemented method rather than as a system. Similarly as described above regarding claim 1, claim 15 recites generic computer components (e.g. a computing system comprising a computer processing device and a non- transitory computer readable medium) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 15, claim 15 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
13.	Dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Regarding Claims 2, 9, and 16, these claims merely add further description to the “decisioning” process recited in claims 1, 8, and 15. Merely stating that the decisioning process includes declining, holding, or accepting transactions does not provide any indication of an improvement to transaction processing and/or account management technology. Rather this merely further defines the type of decisions that may be made regarding the digital resource exchange.
	Regarding Claims 4 and 11, these claims merely state that the digital resource exchange is a cryptocurrency exchange. Merely stating that the digital resource exchange is a cryptocurrency exchange does not provide any indication of an improvement to transaction processing and/or account management technology. Rather, it merely provides further description regarding the type of digital resources transacted on the digital resource exchange.
	Regarding Claims 5, 12, and 18, state that the process of setting up the entity controlled presence on the digital resource exchange further comprises, “enrolling the digital resource account on the digital resource exchange for performing transactions across the digital resource exchange via digital resource accounts.” This limitation simply refines the abstract idea because it recites a process step (i.e. enrolling the digital resource account on the digital resource exchange) that falls under the category of organizing human activity, namely facilitating a transaction, as described above regarding claim 1.	Regarding claims 6, 13, and 19, simply refine the abstract idea because they recite a process step (i.e. conducting one or more transactions) that falls under the category of organizing human activity, namely facilitating a transaction, as described above regarding claim 1. Merely stating that “processing” further includes conducting one or more transactions does not provide any indication of an improvement to transaction processing technology. Rather it merely recites steps that fall under the category of organizing human activity as described above.
	Regarding Claims 7, 14, and 20, these claims merely add further description to the process of “reversing the funding,” as described in claims 1, 8, and 15. Merely stating that this process further 
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).


Response to Arguments
14.	Applicant’s arguments filed December 7, 2021 have been fully considered. 

Rejections Regarding 35 U.S.C. 101
15.	Applicant’s arguments (Amendment, Pgs. 10 and 11) concerning the prior rejection of the claims under 35 U.S.C. 101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on pages 10 and 11 of their arguments, the applicant argues, “Similar to Cosmokey, the claimed invention represents an improvement to a computer- implemented authentication technique when using electronic exchanges for transaction completion. In particular, the claims recite an improving security problem in use of electronic exchange networks which is a non-abstract 
The examiner notes that the subject matter of Cosmokey and the subject matter of the pending claims differ significantly. Therefore, the findings presented in Cosmokey do not necessarily apply to the pending claims. However, the examiner also notes that the claims analyzed in Cosmokey describe a technical process for authenticating a user. The court determined that “the focus of the claimed advance is activation of the authentication function, communication of the activation within a predetermined time, and automatic deactivation of the authentication function, such that the invention provides enhanced security and low complexity with minimal user input.” In other words, the specific implementation of this “authentication function” amounted to a specific technical improvement to authentication technology. This is substantially different from the pending claims, which merely recite processes for setting up an account, funding the account, reversing the funding process, extracting data from the funding/reversing processes, and outputting the result to the user. There is no indication of an improvement to any technology presented in the pending claims. Rather, the claims merely recite utilizing a generic processing/communication device to perform this abstract idea.
	Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained.

Rejections Regarding 35 U.S.C. 103
16.	In response to the applicant’s amendments, all pending rejections under 35 U.S.C. 103 have been withdrawn.


Citation of Pertinent Prior Art
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Caldera (U.S. Pre-Grant Publication No. 20160071108): Describes a computerized cryptocurrency analysis tool that includes an automated payment cluster analysis routine for analyzing transaction data for a plurality of proposed cryptocurrency transactions.
Kurian (U.S. Pre-Grant Publication No. 20170213221): Describes a system, method, or computer program product for generating and using a block chain distributed network for tracking and validating multiple and/or changing identities of an entity and/or individual. 
Ronca (U.S. Pre-Grant Publication No. 20150363777): Describes a system/method for determining whether a cryptocurrency transaction is suspicious based on an associated user profile and communicate an alert to an enterprise.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM D NEWLON/Examiner, Art Unit 3696                      

/EDWARD CHANG/Primary Examiner, Art Unit 3696